Exhibit 10.2

FIFTH AMENDED AND RESTATED REVOLVING PROMISSORY NOTE

(Hypothecation Facility)

﻿

﻿

 

$70,000,000

Phoenix, Arizona

﻿

Effective as of September 25, 2020

﻿

FOR VALUE RECEIVED, BLUEGREEN/BIG CEDAR VACATIONS, LLC, a Delaware limited
liability company (“Borrower”) hereby unconditionally promises to pay to the
order of ZB, N.A dba NATIONAL BANK OF ARIZONA, a national banking association
(“Holder”), in lawful money of the United States of America, in immediately
available funds, the principal sum of Seventy Million and No/100 Dollars
($70,000,000) or such lesser amount as may be advanced by Holder to from time to
time under the Loan Agreement (as defined below), together with interest on the
unpaid principal balance hereof, before and after maturity, by acceleration or
otherwise, at the rates hereinafter provided, together with attorneys' fees and
other costs of collection, as more fully provided below.

This Promissory Note (this “Note”) is executed pursuant to a Third Amended and
Restated Loan and Security Agreement (Hypothecation Facility) dated as of even
date herewith between Borrower and Holder (together with any and all amendments,
supplements and restatements thereof, the “Loan Agreement”) and evidences the
Advances under a revolving receivables loan (the “Loan”).  This Note also
evidences Borrower's obligation to repay, with interest, all additional monies
advanced or expended from time to time by Holder to or for the account of
Borrower or otherwise added to the principal balance of this Note, as provided
in the Loan Agreement, whether or not the principal amount shall thereby exceed
the principal amount stated above.

Section 1    Definitions

As used herein, the term “Holder” shall mean Holder and any subsequent holder of
this Note, whichever is applicable from time to time. 

Initially capitalized terms used herein without definition shall have the
meanings set forth in the Loan Agreement.

Section 2    Interest.

(a)    Except as otherwise provided herein, interest shall be computed and shall
accrue at a rate per annum equal to the Basic Interest Rate.

(b)    Basic Interest is computed on a 365/360 basis; that is, Basic Interest
shall be computed by applying the ratio of the annual interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days during the calendar month that the principal balance is
outstanding. 

(c)    The contracted-for rate of interest of the Loan, without limitation,
consists of the following:  (i) the Basic Interest Rate, calculated and applied
to the outstanding principal balance of this Note in accordance with the
provisions of this Note and the Loan Agreement; (ii) the Default Rate,
calculated and applied to the amounts due under this Note in accordance with the
provisions



--------------------------------------------------------------------------------

 

of this Note and Loan Agreement; (iii) the Loan Fee; (iv) the Non-Use Fee; (v)
any prepayment premium or penalty; and (vi) all Additional Sums (as hereinafter
defined), if any.  Borrower agrees to pay an effective contracted-for rate of
interest that is the sum of the above-referenced elements.   

(d)    All fees, charges, goods, things in action or any other sums or things of
value (other than amounts described in the immediate previous paragraph), paid
or payable by Borrower (collectively, the “Additional Sums”), whether pursuant
to this Note, the Loan Agreement or the other Loan Documents or any other
documents or instruments in any way pertaining to this lending transaction, or
otherwise with respect to this lending transaction, that under any applicable
law may be deemed to be interest with respect to this lending transaction, for
the purpose of any applicable law that may limit the maximum amount of interest
to be charged with respect to this lending transaction, is payable by Borrower
as, and is deemed to be, additional interest, and for such purposes only, the
agreed upon and “contracted-for rate of interest” of this lending transaction is
deemed to be increased by the rate of interest resulting from the inclusion of
the Additional Sums.

Section 3    Principal and Interest Payments

(a)    Borrower shall make the principal and interest payments required by
Section 2.7(a) through Section 2.7(c) of the Loan Agreement, as those sections
are amended from time to time.

(b)    If any payment of interest or principal to be made by Borrower shall
become due on a day other than a Business Day, such payment will be made on the
next succeeding Business Day and such extension of time shall be included in
computing any interest with respect to such payment.

Section 4    Maturity Date

The unpaid principal balance hereof, together with all unpaid interest accrued
thereon, and all other amounts payable by Borrower under the terms of the Loan
Documents shall be due and payable on the Maturity Date.  If the Maturity Date
should fall on a day other than a Business Day, payment of the outstanding
principal and all unpaid interest due under the terms hereof shall be made on
the next succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.

Section 5    Prepayment

Borrower shall have the option to prepay the Loan in full or in part as provided
in the Loan Agreement.

Section 6    Manner of Payment

Principal and interest are payable in lawful money of the United States of
America.  Payments shall be made in the manner prescribed in Section 2.6(a) and
Section 2.7(a) of the Loan Agreement, as those sections are amended from time to
time.



2

--------------------------------------------------------------------------------

 

Section 7    Applications of Payments; Late Charges

(a)    Payments received by Holder pursuant to the terms hereof shall be applied
in the manner required by Section 2.10 of the Loan Agreement, as that section is
amended from time to time.

(b)    If any installment of interest and/or the payment of principal is not
received by Holder within ten (10) days after the due date thereof, then in
addition to the remedies conferred upon Holder pursuant to Article 7 of the Loan
Agreement (as that article is amended from time to time) and the other Loan
Documents, the Holder may elect to assess a late charge in the amount of 5% of
the amount of the installment due and unpaid, as provided in the Loan Agreement.
Notwithstanding the foregoing, no such late charge shall be imposed upon a
payment to repay the Loan upon the Maturity Date or upon acceleration of the
Loan.

Section 8    Remedies

Upon the occurrence and continuance of an Event of Default, subject to any
applicable cure rights, without demand or notice, Holder shall have the option
to declare the entire balance of principal together with all accrued interest
thereon immediately due and payable and to exercise all rights and remedies
available to it under the Loan Agreement and all other Loan Documents.  Upon the
occurrence of an Event of Default, subject to any applicable cure rights (and so
long as such Event of Default shall continue), the entire balance of principal
together with all accrued interest thereon shall bear interest at the Default
Rate.  No delay or omission on the part of Holder hereof in exercising any right
under this Note or under any of the Loan Documents shall operate as a waiver of
such right.  The application of the Default Rate shall not be interpreted or
deemed to extend any cure period set forth in any Loan Document or otherwise
limit in any way any of Holder's remedies hereunder or thereunder. 

Section 9    Waiver

Except as set forth in the Loan Documents, Borrower hereby waives diligence,
presentment, protest and demand, notice of protest, dishonor and nonpayment of
this Note and expressly agrees that, without in any way affecting the liability
of Borrower hereunder, Holder may extend the Maturity Date or the time for
payment of any installment due hereunder, accept security, release any party
liable hereunder and release any security hereafter securing this
Note.  Borrower further waives, to the full extent permitted by law, the right
to plead any and all statutes of limitation as a defense to any demand on this
Note, any other Loan Document or on any security agreement or other agreement
now or hereafter securing this Note.

Section 10   Attorneys' Fees

If this Note is not paid when due or if any Event of Default occurs, subject to
any applicable cure rights, Borrower promises to pay all costs of enforcement
and collection, including, but not limited to, Holder's reasonable attorneys'
fees, whether or not any action or proceeding is brought to enforce the
provisions hereof, including, without limitation, any action or proceeding in
connection with any bankruptcy, insolvency, liquidation, reorganization,
moratorium or other similar proceeding and whether incurred in a third party
action or in an action to enforce this Note.



3

--------------------------------------------------------------------------------

 

Section 11   Severability

Every provision of this Note is intended to be severable.  In the event any term
or provision hereof is declared by a court of competent jurisdiction to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

Section 12   Interest Rate Limitation

The provisions of this Note, the Loan Agreement and the other Loan Documents are
hereby expressly limited so that in no contingency or event whatever shall the
amount paid or agreed to be paid to Holder for the use, forbearance or detention
of the sums evidenced by this Note exceed the maximum amount permissible under
the Applicable Usury Law.  If from any circumstance whatever the performance or
fulfillment of any provision of this Note, the Loan Agreement or of any other
Loan Document should involve or purport to require any payment in excess of the
limit prescribed by law, then the obligation to be performed or fulfilled is
hereby reduced to the limit of such validity.  In addition, if, from any
circumstance whatever, Holder should ever receive as interest an amount which
would exceed the highest lawful rate under the Applicable Usury Law, then the
amount which would be excessive interest shall be applied as an optional
reduction of principal (or, at Holder's option, be paid over to Borrower), and
will not be counted as interest.

Section 13   Security

Payment of this Note is secured by, inter alia, the Collateral.

Section 14   Right of Setoff

Holder does not have, and shall not exercise any right of set-off against any
property of Borrower now or at any time in Holder's possession in any capacity
whatsoever, including but not limited to any balance of any deposit, trust or
agency account, or any other bank account with Holder (exclusive however of the
Lockbox Account over which Holder shall have exclusive dominion, control and
set-off rights).  

Section 15   Forbearance

Borrower agrees that Holder may release, compromise, forbear with respect to,
waive, suspend, extend or renew any of the terms of the Loan Agreement or any of
the Loan Documents (and Borrower hereby waives any notice of any of the
foregoing), and that the Loan Agreement or any of the Loan Documents may be
amended, supplemented or modified by Holder and Borrower and that Holder may
resort to any guaranty or any collateral in such order and manner as it may
think fit, or accept the assignment, substitution, exchange or pledge of any
other collateral or guaranty in place of, or release for such consideration, as
it may require, all or any portion of any collateral or any guaranty, without in
any way affecting the validity of the lien over or other security interest in
the remainder of any such collateral (or the priority thereof), or any rights
that it may have with respect to any other guaranty.  Any action taken by Holder
pursuant to the foregoing shall in no way be construed as a waiver or release of
any right or remedy of Holder, or of any Event of Default, or of any liability
or obligation of Borrower, under the Loan Agreement or any of the Loan
Documents.



4

--------------------------------------------------------------------------------

 

Section 16   Headings

Headings at the beginning of each numbered section of this Note are intended
solely for convenience and are not to be deemed or construed to be a part of
this Note.

Section 17   Time is of the Essence

Time is of the essence with respect to all obligations under this Note.

Section 18   Successors

All of the rights, privileges and obligations hereof shall inure to the benefit
of and shall be binding upon Holder and Borrower and any successors and
permitted assigns, if applicable.

Section 19   CHOICE OF LAW; JURISDICTION AND VENUE.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ARIZONA, THE PRIMARY PLACE OF BUSINESS OF THE ORIGINAL HOLDER, WITHOUT
GIVING EFFECTIVE TO ITS CONFLICTS OF LAW PRINCIPLES.  BORROWER ACKNOWLEDGES THAT
THIS NOTE WAS SUBSTANTIALLY NEGOTIATED IN THE STATE OF ARIZONA, THIS NOTE WAS
DELIVERED BY BORROWER IN THE STATE OF ARIZONA AND ACCEPTED BY HOLDER IN THE
STATE OF ARIZONA AND THAT THERE ARE SUBSTANTIAL CONTACTS BETWEEN THE PARTIES AND
THE TRANSACTIONS CONTEMPLATED HEREIN AND THE STATE OF ARIZONA.  FOR PURPOSES OF
ANY ACTION OR PROCEEDING ARISING OUT OF THIS NOTE, THE PARTIES HERETO HEREBY
EXPRESSLY SUBMIT TO THE JURISDICTION OF ALL FEDERAL AND STATE COURTS LOCATED IN
THE STATE OF ARIZONA AND BORROWER CONSENTS THAT IT MAY BE SERVED WITH ANY
PROCESS OR PAPER BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ARIZONA IN
ACCORDANCE WITH APPLICABLE LAW.  FURTHERMORE, BORROWER WAIVES AND AGREES NOT TO
ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF SUCH COURTS, THAT THE ACTION, SUIT OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT VENUE OF THE ACTION, SUIT OR PROCEEDING
IS IMPROPER.  NOTHING IN THIS SECTION SHALL LIMIT OR RESTRICT THE RIGHT OF
HOLDER TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS LOCATED IN THE
STATES IN WHICH THE COLLATERAL IS LOCATED TO THE EXTENT HOLDER DEEMS SUCH
PROCEEDING NECESSARY OR ADVISABLE TO EXERCISE REMEDIES AVAILABLE UNDER THIS
NOTE.

THIS NOTE SHALL BE INTERPRETED WITHOUT REGARD TO ANY RULE OR CANON OF
CONSTRUCTION WHICH INTERPRETS AGREEMENTS AGAINST THE DRAFTSMAN.



5

--------------------------------------------------------------------------------

 

Section 20   DISPUTE RESOLUTION.

This section contains a jury waiver, arbitration clause, and a class action
waiver.  READ IT CAREFULLY.

This dispute resolution provision shall supersede and replace any prior “Jury
Waiver,” “Judicial Reference,” “Class Action Waiver,” “Arbitration,” “Dispute
Resolution,” or similar alternative dispute agreement or provision between or
among the parties.

﻿

JURY TRIAL WAIVER; CLASS ACTION WAIVER. As permitted by applicable law, each
party waives their respective rights to a trial before a jury in connection with
any Dispute (as “Dispute” is hereinafter defined), and Disputes shall be
resolved by a judge sitting without a jury.  If a court determines that this
provision is not enforceable for any reason and at any time prior to trial of
the Dispute, but not later than 30 days after entry of the order determining
this provision is unenforceable, any party shall be entitled to move the court
for an order compelling arbitration and staying or dismissing such litigation
pending arbitration (“Arbitration Order”). If permitted by applicable law, each
party also waives the right to litigate in court or an arbitration proceeding
any Dispute as a class action, either as a member of a class or as a
representative, or to act as a private attorney general.

﻿

ARBITRATION. If a claim, dispute, or controversy arises between us with respect
to this Note, related agreements, or any other agreement or business
relationship between any of us whether or not related to the subject matter of
this Note (all of the foregoing, a “Dispute”), and only if a jury trial waiver
is not permitted by applicable law or ruling by a court, any of us may require
that the Dispute be resolved by binding arbitration before a mutually agreed
upon single arbitrator at the request of any party. By agreeing to arbitrate a
Dispute, each party gives up any right that party may have to a jury trial, as
well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.

﻿

Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party. If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator. Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving either of our employees,
agents, affiliates, or assigns of a party.  However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court. If a third party is a party to a
Dispute, we each will consent to including the third party in the arbitration
proceeding for resolving the Dispute with the third party. Venue for the



6

--------------------------------------------------------------------------------

 

arbitration proceeding shall be at a location determined by mutual agreement of
the parties or, if no agreement, in the city and state where Holder is
headquartered.

﻿

After entry of an Arbitration Order, the non-moving party shall commence
arbitration (but shall not be required to commence arbitration in the event of
the moving party's decision not to do so as set forth in the next sentence). The
moving party shall, at its discretion, also be entitled to commence arbitration
but is under no obligation to do so, and the moving party shall not in any way
be adversely prejudiced by electing not to commence arbitration. The arbitrator:
(i) will hear and rule on appropriate dispositive motions for judgment on the
pleadings, for failure to state a claim, or for full or partial summary
judgment; (ii) will render a decision and any award applying applicable law;
(iii) will give effect to any limitations period in determining any Dispute or
defense; (iv) shall enforce the doctrines of compulsory counterclaim, res
judicata, and collateral estoppels, if applicable; (v) with regard to motions
and the arbitration hearing, shall apply rules of evidence governing civil
cases; and (vi) will apply the law of the state specified in the agreement
giving rise to the Dispute. Filing of a petition for arbitration shall not
prevent any party from (i) seeking and obtaining from a court of competent
jurisdiction (notwithstanding ongoing arbitration) provisional or ancillary
remedies including but not limited to injunctive relief, property preservation
orders, foreclosure, eviction, attachment, replevin, garnishment, and/or the
appointment of a receiver, (ii) pursuing non-judicial foreclosure, or (iii)
availing itself of any self-help remedies such as setoff and repossession. The
exercise of such rights shall not constitute a waiver of the right to submit any
Dispute to arbitration.

Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds $4,000,000, any party
shall be entitled to a de novo appeal of the award before a panel of three
arbitrators. To allow for such appeal, if the award (including Administrator,
arbitrator, and attorney's fees and costs) exceeds $4,000,000, the arbitrator
will issue a written, reasoned decision supporting the award, including a
statement of authority and its application to the Dispute. A request for de novo
appeal must be filed with the arbitrator within 30 days following the date of
the arbitration award; if such a request is not made within that time period,
the arbitration decision shall become final and binding. On appeal, the
arbitrators shall review the award de novo, meaning that they shall reach their
own findings of fact and conclusions of law rather than deferring in any manner
to the original arbitrator. Appeal of an arbitration award shall be pursuant to
the rules of the Administrator or, if the Administrator has no such rules, then
the JAMS arbitration appellate rules shall apply.

Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq. This arbitration provision shall survive any termination, amendment, or
expiration of this Note. If the terms of this provision vary from the
Administrator's rules, this arbitration provision shall control.

RELIANCE. Each party (i) certifies that no one has represented to such party
that the other party would not seek to enforce jury and class action waivers in
the event of suit, and (ii) acknowledges that it and the other party have been
induced to enter into this Agreement by, among other things, the mutual waivers,
agreements, and certifications in this section. 





7

--------------------------------------------------------------------------------

 



Section 21   No Defenses or Setoffs

The undersigned hereby (i) represents that the undersigned does not have any
defenses to or setoffs against any indebtedness or other obligations owing in
connection with the Loan by Borrower, to Holder or Holder's affiliates (the
“Owed Obligations”), nor any claims against Holder or Holder's affiliates for
any matter whatsoever, related or unrelated to the Owed Obligations, and (ii)
releases Holder and Holder's affiliates, officers, directors, employees and
agents from all claims, causes of action, and costs, in law or equity, known or
unknown, whether or not matured or contingent, existing as of the date hereof
that the undersigned has or may have by reason of any matter of any conceivable
kind or character whatsoever, related or unrelated to the Owed Obligations,
including the subject matter of this Agreement as of the date hereof. The
foregoing release does not apply, however, to claims for future performance of
express contractual obligations that mature after the date hereof that are owing
to the undersigned by Holder or Holder's affiliates. The undersigned
acknowledges that Holder has been induced to enter into or continue the Owed
Obligations by, among other things, the waivers and releases in this paragraph.

﻿

Section 22   Line of Credit

This Note evidences a revolving line of credit.  Advances under this Note may be
requested either orally or in writing by Borrower or as provided in this
paragraph.  Holder may, but need not, require that all oral requests be
confirmed in writing.  All communications, instructions, or directions by
telephone or otherwise to Holder are to be directed to Holder's office to which
notices are sent under the Loan Agreement.  The following persons currently are
authorized to request advances and authorize payments under the line of credit
until Holder receives from Borrower, at Holder's address referenced above,
written notice of revocation of their authority: any officer of the
Borrower.  Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person, or (B) credited to any
of Borrower's accounts with Holder.  The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Holder's
internal records, including daily computer print-outs.

Section 23   Dishonored Item Fee

Borrower will pay a fee to Holder of $25.00 if Borrower makes a payment on the
Loan and the check or preauthorized charge with which Borrower pays is later
dishonored.

Section 24   Prior Note

This Note amends and supersedes the obligations of Borrower as evidenced by that
certain Fourth Amended and Restated Revolving Promissory Note dated September
28, 2017, in the original principal amount of up to $70,000,000, made payable by
the Borrower to Holder, the original of which is attached hereto as Exhibit A
and shall not be negotiated separately from this Note (the “Prior Note”).  It is
the intention of Borrower and Holder that while this Note amends and supersedes
the Prior Note, this Note is not in payment, satisfaction, novation or
cancellation of the Prior Note, but rather is the substitution of one evidence
of debt for another, without any intent to extinguish the indebtedness of the
Borrower to the Holder existing as of the effective date



8

--------------------------------------------------------------------------------

 

of this Note and evidenced by the Prior Note.  The Prior Note shall be returned
to Borrower only upon payment in full of this Note.    

﻿

[The remainder of this page is intentionally left blank.]





9

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIFTH AMENDED AND RESTATED REVOLVING PROMISSORY NOTE]

﻿

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed and
delivered as of the date first set forth above.

﻿

﻿

 

 

 

 

﻿

BORROWER

﻿

 

 

﻿

BLUEGREEN/BIG CEDAR VACATIONS,

﻿

LLC, a Delaware limited liability company

﻿

 

 

﻿

By:

/s/ Raymond S. Lopez

﻿

Name:  Raymond S. Lopez

﻿

Title: Vice President

﻿





10

--------------------------------------------------------------------------------

 

EXHIBIT A

﻿

Prior Note

﻿



11

--------------------------------------------------------------------------------